DETAILED ACTION
This correspondence is in response to the communications received February 21, 2022.  Claims 1-14, 16 and 17 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-14, 16 and 17 are allowed. 
The following is an Examiner's statement of reasons for allowance: The photoelectric sensor as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 
Regarding claim 1, the prior art discloses a photoelectric sensor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with, 
“a first film layer having a hollow area; and
a second film layer having a groove opening into the hollow area of the first film layer;
wherein the photodeformable unit and a first portion of the piezoelectric unit are located in the groove of the second film layer.”

Regarding claim 14, the prior art discloses a photoelectric sensor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with, 
“forming a first thin-film transistor on the substrate;
forming a first film layer on a surface of the first thin-film transistor away from the substrate;
forming a first via hole, a second via hole and a hollow area on the first film layer; and 
forming a first sacrifice layer at the hollow area, wherein the piezoelectric unit is formed partially on top of the first film layer and partially on top of the first sacrifice layer.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893